NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                         OCT 6 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VICTOR SORIANO-JIMENEZ,                          No.    14-73288

                Petitioner,                      Agency No. A098-214-672

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                               On Petition for Review of an
                              Immigration Judge’s Decision

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Victor Soriano-Jimenez, a native and citizen of Mexico, petitions pro se for

review of an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a)

that he did not have a reasonable fear of persecution or torture in Mexico, and thus

is not entitled to relief from his reinstated removal order. Our jurisdiction is



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the IJ’s factual

findings. Andrade-Garcia v. Lynch, 828 F.3d 829, 836 (9th Cir. 2016). We deny

the petition for review.

      Substantial evidence supports the IJ’s determination that Soriano-Jimenez

failed to demonstrate a reasonable fear of persecution on account of a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An

[applicant’s] desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground.”).

      Substantial evidence also supports the IJ’s determination that Soriano-

Jimenez failed to demonstrate a reasonable possibility of torture by or with the

consent or acquiescence of the government of Mexico. See Andrade-Garcia, 828

F.3d at 836-37. Thus, Soriano-Jimenez’s challenges to the IJ’s negative reasonable

fear determination fail.

      We do not consider the materials Soriano-Jimenez references and attached to

his opening brief that are not part of the administrative record. See Fisher v. INS,

79 F.3d 955, 963-64 (9th Cir. 1996) (en banc).

      PETITION FOR REVIEW DENIED.




                                          2                                    14-73288